DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. To be more specific, claim 1 recites “a third thin film transistor is further disposed on the non-bending area and the bending area, and the third thin film transistor is an organic thin film transistor” In lines 18-20. However, FIG. 1 of the instant application shows a third thin film transistor (left 203) disposed on the non-bending area (101), and a fourth thin film 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second polysilicon layer" twice in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the second polysilicon layer” is interpreted as the first organic semiconductor layer.

Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 19 recite the limitation "the second polysilicon layer" twice in line 7-9.  There is insufficient antecedent basis for this limitation in the claim. For the 

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. To be more specific, claim 12 recites “a third thin film transistor is further disposed on the non-bending area and the bending area, and the third thin film transistor is an organic thin film transistor” In lines 2-4. However, FIG. 1 of the instant application shows a third thin film transistor (left 203) disposed on the non-bending area (101), and a fourth thin film transistor (right 203) disposed on the bending area (102). Therefore, the claim scope is not clear. For the purpose of examination, the cited limitation above is interpreted as “a third thin film transistor is further disposed on the non-bending area and a fourth thin film transistor is disposed on the bending area, and both the third thin film transistor and the fourth thin film transistor are organic thin film transistors.” Claims 13-14 are rejected as they depend upon claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 9-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG-Pub No. 2014/0361262 A1, hereinafter, “Kim”) in view of Osawa et al. (US PG-Pub No.: 2015/0055051 A1, hereinafter, “Osawa”).
Regarding claim 1, Kim discloses a flexible organic light emitting diode display panel (1, FIGs. 1-4 with FIG. 4 being a cross-sectional view), including:
a flexible substrate (100, ¶ [0018]), including a non-bending area (II, FIG. 4) and a bending area (I, FIG. 4);
wherein a first thin film transistor (TFT under PX3, FIG. 4) is disposed on the non-bending area (II), and a second thin film transistor (TFT under PX4, FIG. 4) is disposed on the bending area (I, FIG. 4);
wherein the first thin film transistor (TFT under PX3) is a polysilicon transistor (¶ [0035]);
wherein the first thin film transistor (TFT under PX3) includes:
a polysilicon layer (321 under PX3, ¶ [0035]), disposed on the flexible substrate (100, FIG. 4);

a first via and a second via (two vias for 323 under PX3, ¶ [0034]), which both penetrate the first insulating layer (313 under PX3), the first gate layer (322 under PX3), and the second insulating layer (314 under PX3) and are respectively disposed on two sides of the polysilicon layer (321 under PX3, FIG. 4); wherein a first source (one 323 under PX3) is disposed in the first via (one via for 323 under PX3), and a first drain (the other 323 under PX3) is disposed in the second via (the other via for the other 323 under PX3), and the first source and the first drain (323 under PX3) cover at least a portion of the second insulating layer (314 under PX3, FIG. 4);
wherein a third thin film transistor (TFT under PX2, FIGs. 2 and 4) is further disposed on the non-bending area (II, FIG. 4) and a fourth thin film transistor (TFT under PX5) is disposed on the bending area (I, FIG. 4).
Kim fails to disclose a low temperature polysilicon; the second thin film transistor (TFT under PX4), the third thin film transistor (TFT under PX2), and the fourth thin film transistor (TFT under PX5) being organic thin film transistors; and a third insulating layer with the first source/drain (323 under PX3) in.
However, Kim discloses the thin film transistors can be organic thin film transistors (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s second, third, and fourth thin film transistors with organic thin film transistors, since the selection of a known material prima facie obviousness determination. See MPEP § 2144.07.
Kim fails to disclose a low temperature polysilicon; and a third insulating layer with the first source/drain in.
Osawa, however, discloses a display panel (114; see Osawa, FIG. 4), comprising a low temperature polysilicon (¶¶ [0045] and [0034]) to form a polysilicon active layer (106, ¶ [0045]); and a third insulating layer (118, ¶ [0045]) with first source/drain (100+102, FIG. 4) in.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s polysilicon a low temperature polysilicon; and a third insulating layer above and directly contacting the second insulating layer with Kim’s first source/drain in, as taught by Osawa, since the selection of a known material (low temperature polysilicon; two-layer insulating layer) based on its suitability for its intended use (to form an active layer; interlayer insulating layer) supports a prima facie obviousness. See MPEP § 2144.07.
Note: for the purpose of examination, “a third thin film transistor is further disposed on the non-bending area and the bending area, and the third thin film transistor is an organic thin film transistor” In lines 18-20 is interpreted as “a third thin film transistor is further disposed on the non-bending area and a fourth thin film transistor is disposed on the bending area, and both the third thin film transistor and the fourth thin film transistor are organic thin film transistors.”

claim 2, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 1, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Osawa’s 118 under PX4, see statement above regarding claim; in view of FIG. 1 of instant application, Applicant interprets the continuous layer to form different TFTs as different insulating layers), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (Osawa’s 118 above and directly contacting Kim’s 314) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4), and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain (323 under PX4) are electrically connected via the first organic semiconductor layer (321 under PX4).
Note: for the purpose of examination, “the second polysilicon layer” twice in lines 7-8 is interpreted as the first organic semiconductor layer.

Regarding claim 3, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 1.
Kim is silent regarding an active layer of the first thin film transistor (321 for TFT under PX3) and an active layer of the second thin film transistor (321 for TFT under PX4) are disposed at different layers.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an active layer of Kim’s first thin film transistor and an active layer of the second thin film transistor at different layers, as taught by Osawa, in order to simplify the fabrication process and minimize the influence caused by different deposition techniques for different active layers. 

Regarding claim 6, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 1, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Osawa’s 118 under PX4, see statement above regarding claim 1; in view of FIG. 1 of instant application, Applicant interprets the continuous layer to form different TFTs as different insulating layers), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (Osawa’s 118 above and directly contacting Kim’s 314) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4), and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain (323 under PX4) are electrically connected via the first organic semiconductor layer (321 under PX4).
claim 8, Kim discloses a flexible organic light emitting diode display panel (1, FIGs. 1-4 with FIG. 4 being a cross-sectional view), including:
a flexible substrate (100, ¶ [0018]), including a non-bending area (II, FIG. 4) and a bending area (I, FIG. 4);
wherein a first thin film transistor (TFT under PX3, FIG. 4) is disposed on the non-bending area (II), and a second thin film transistor (TFT under PX4, FIG. 4) is disposed on the bending area (I, FIG. 4);
wherein the first thin film transistor (TFT under PX3) is a polysilicon transistor (¶ [0035]).
Kim fails to disclose a low temperature polysilicon; the second thin film transistor (TFT under PX4) being organic thin film transistors.
However, Kim discloses the thin film transistors can be organic thin film transistors (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s second thin film transistor with an organic thin film transistor, since the selection of a known material (organic semiconductors) based on its suitability for its intended use (to form active layers of thin film transistors) supports a prima facie obviousness determination. See MPEP § 2144.07.
Kim fails to disclose a low temperature polysilicon.
Osawa, however, discloses a display panel (114; see Osawa, FIG. 4), comprising a low temperature polysilicon (¶¶ [0045] and [0034]) to form a polysilicon active layer (106, ¶ [0045]).
prima facie obviousness. See MPEP § 2144.07.

Regarding claim 9, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 8, wherein the first thin film transistor (TFT under PX3) includes: a polysilicon layer (321 under PX3, ¶ [0035]), disposed on the flexible substrate (100, FIG. 4); a first insulating layer (313 under PX3, ¶ [0034]), a first gate layer (322 under PX3, ¶ [0034]), and a second insulating layer (314 under PX3, ¶ [0034]), which are stacked and disposed on the polysilicon layer (321 under PX3, FIG. 4); and a first via and a second via (two vias for 323, FIG. 4), which both penetrate the first insulating layer (313 under PX3), the first gate layer (322 under PX3), and the second insulating layer (314 under PX3) and are respectively disposed on two sides of the polysilicon layer (321 under PX3, FIG. 4); wherein a first source (one 323 under PX3) is disposed in the first via (one via for 323 under PX3), and a first drain (the other 323 under PX3) is disposed in the second via (the other via for the other 323 under PX3), and the first source and the first drain (323 under PX3) cover at least a portion of the second insulating layer (314 under PX3, FIG. 4).
Kim fails to disclose a third insulating layer with the first source/drain (323 under PX3) in.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a third insulating layer above and directly contacting the second insulating layer with Kim’s first source/drain in, as taught by Osawa, since the selection of a known material (two-layer insulating layer) based on its suitability for its intended use (to form interlayer insulating layer) supports a prima facie obviousness. See MPEP § 2144.07.

Regarding claim 10, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 8, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Kim’s 315, ¶ [0044]), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (315) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4) , and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain (323 under PX4) are electrically connected via the second polysilicon layer (321 under PX4, FIG. 4).
Note: for the purpose of examination, “the second polysilicon layer” twice in lines 7-9 is interpreted as the first organic semiconductor layer.

claim 11, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 8.
 Kim is silent regarding an active layer of the first thin film transistor (321 for TFT under PX3) and an active layer of the second thin film transistor (321 for TFT under PX4) are disposed at different layers.
Osawa, however, discloses that an active layer of a first thin film transistor (106 for TFT 108, FIG. 4) and an active layer of the second thin film transistor (128 for TFT 112) are disposed at different layers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an active layer of Kim’s first thin film transistor and an active layer of the second thin film transistor at different layers, as taught by Osawa, in order to simplify the fabrication process and minimize the influence caused by different deposition techniques for different active layers. 

Regarding claim 12, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 8, wherein a third thin film transistor (TFT under PX2, FIGs. 2 and 4) is further disposed on the non-bending area (II, FIG. 4) and a fourth thin film transistor (TFT under PX5) is disposed on the bending area (I, FIG. 4).
Kim fails to explicitly disclose the third thin film transistor (TFT under PX2) and the fourth thin film transistor (TFT under PX5) being organic thin film transistors.
However, Kim discloses the thin film transistors can be organic thin film transistors (¶ [0035]).
prima facie obviousness determination. See MPEP § 2144.07.
Note: for the purpose of examination, “a third thin film transistor is further disposed on the non-bending area and the bending area, and the third thin film transistor is an organic thin film transistor” In lines 2-4 is interpreted as “a third thin film transistor is further disposed on the non-bending area and a fourth thin film transistor is disposed on the bending area, and both the third thin film transistor and the fourth thin film transistor are organic thin film transistors.”

Regarding claim 15, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 9, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Osawa’s 118 under PX4, see statement above regarding claim 9; in view of FIG. 1 of instant application, Applicant interprets the continuous layer to form different TFTs as different insulating layers), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4 statement above regarding claim 8), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (Osawa’s 118 above and directly contacting Kim’s 314) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 

Regarding claim 17, Kim discloses a display device (1, FIGs. 1-4 with FIG. 4 being a cross-sectional view), including a flexible organic light emitting diode display panel (1);
a flexible substrate (100, ¶ [0018]), including a non-bending area (II, FIG. 4) and a bending area (I, FIG. 4);
wherein a first thin film transistor (TFT under PX3, FIG. 4) is disposed on the non-bending area (II), and a second thin film transistor (TFT under PX4, FIG. 4) is disposed on the bending area (I, FIG. 4);
wherein the first thin film transistor (TFT under PX3) is a polysilicon transistor (¶ [0035]).
Kim fails to disclose a low temperature polysilicon; the second thin film transistor (TFT under PX4) being organic thin film transistors.
However, Kim discloses the thin film transistors can be organic thin film transistors (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s second thin film transistor with an organic thin film transistor, since the selection of a known material (organic semiconductors) based on its suitability for its intended use (to form active layers of thin prima facie obviousness determination. See MPEP § 2144.07.
Kim fails to disclose a low temperature polysilicon.
Osawa, however, discloses a display panel (114; see Osawa, FIG. 4), comprising a low temperature polysilicon (¶¶ [0045] and [0034]) to form a polysilicon active layer (106, ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s polysilicon a low temperature polysilicon, as taught by Osawa, since the selection of a known material (low temperature polysilicon) based on its suitability for its intended use (to form an active layer) supports a prima facie obviousness. See MPEP § 2144.07.

Regarding claim 18, Kim in view of Osawa discloses the display device according to claim 17, wherein the first thin film transistor (TFT under PX3) includes: a polysilicon layer (321 under PX3, ¶ [0035]), disposed on the flexible substrate (100, FIG. 4); a first insulating layer (313 under PX3, ¶ [0034]), a first gate layer (322 under PX3, ¶ [0034]), and a second insulating layer (314 under PX3, ¶ [0034]), which are stacked and disposed on the polysilicon layer (321 under PX3, FIG. 4); and a first via and a second via (two vias for 323, FIG. 4), which both penetrate the first insulating layer (313 under PX3), the first gate layer (322 under PX3), and the second insulating layer (314 under PX3) and are respectively disposed on two sides of the polysilicon layer (321 under PX3, FIG. 4); wherein a first source (one 323 under PX3) is disposed in the first via (one via for 323 under PX3), and a first drain (the other 323 under PX3) is 
Kim fails to disclose a third insulating layer with the first source/drain (323 under PX3) in.
Osawa, however, discloses a third insulating layer (118, ¶ [0045]) with first source/drain (100+102, FIG. 4) in.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a third insulating layer above and directly contacting the second insulating layer with Kim’s first source/drain in, as taught by Osawa, since the selection of a known material (two-layer insulating layer) based on its suitability for its intended use (to form interlayer insulating layer) supports a prima facie obviousness. See MPEP § 2144.07.

Regarding claim 19, Kim in view of Osawa discloses the display device according to claim 17, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Kim’s 315, ¶ [0044]), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (315) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4) , and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain 
Note: for the purpose of examination, “the second polysilicon layer” twice in lines 7-9 is interpreted as the first organic semiconductor layer.

Regarding claim 20, Kim in view of Osawa discloses the display device according to claim 17, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Kim’s 315, ¶ [0044]), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (315) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4) , and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain (323 under PX4) are electrically connected via the second polysilicon layer (321 under PX4, FIG. 4).

Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG-Pub No. 2014/0361262 A1, hereinafter, “Kim”) in view of Osawa et al. (US PG-Pub No.: 2015/0055051 A1, hereinafter, “Osawa”), as applied to claims 1, 6, 12, and 15 above, and further in view of Ka et al. (US PG-Pub No.: 2020/0058725 A1, hereinafter, “Ka”).
claim 4, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 1, wherein the third thin film transistor (TFT under PX2, not shown in FIG. 4, but is the same as TFT under PX3) includes: a seventh insulating layer (Osawa’s 118 under PX2, statement above regarding claim 1; in view of FIG. 1 of instant application, Applicant interprets the continuous layer to form different TFTs as different insulating layers), an eighth insulating layer (314 under PX2), a fourth gate layer (322 under PX2), a ninth insulating layer (313 under PX2) and a second organic semiconductor layer (321 under PX2, statement above regarding claim 1), which are stacked and disposed (FIG. 4); wherein a third source and a third drain (323 under PX2) are oppositely disposed on the second organic semiconductor layer (321 under PX2), and the third source and the third drain (323 under PX2) are electrically connected via the second organic semiconductor layer (321 under PX2).
Kim in view of Osawa is silent regarding a third gate layer stacked above the fourth gate layer for the third thin film transistor (TFT under PX2).
However, Ka discloses an organic light emitting diode display panel (see Ka, FIG. 8), comprising a gate layer (175, ¶ [0058]) stacked above another gate layer (170, ¶ [0058]) for a thin film transistor (210+230+130+170+175, FIG. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a third gate layer above the stacked above the fourth gate layer of Kim in view of Osawa for the third thin film transistor, as taught by Ka, in order to provide better electrostatic control over the channel.

claim 7, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 6.
Kim is silent regarding that the first gate layer (322 under PX3) and the second gate layer (322 under PX4) are disposed at different layers.
However, Ka discloses an organic light emitting diode display panel (see Ka, FIG. 8), comprising a gate layer (175, ¶ [0058]) stacked above another gate layer (170, ¶ [0058]) for a thin film transistor (210+230+130+170+175, FIG. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form dual gate layers for the second thin film transistor of Kim in view of Osawa, as taught by Ka, in order to provide better electrostatic control over the channel. Accordingly, the second gate layer can be the top layer of the dual gate layer and the first gate layer and the second gate layer are disposed at different layers.

Regarding claim 13, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 12, wherein the third thin film transistor (TFT under PX2, not shown in FIG. 4, but is the same as TFT under PX3) includes: an eighth insulating layer (314 under PX2; in view of FIG. 1 of instant application, Applicant interprets the continuous layer to form different TFTs as different insulating layers), a fourth gate layer (322 under PX2), a ninth insulating layer (313 under PX2) and a second organic semiconductor layer (321 under PX2, statement above regarding claim 12), which are stacked and disposed (FIG. 4); wherein a third source and a third drain (323 under PX2) are oppositely disposed on the second organic semiconductor layer 
Kim is silent regarding a seventh insulating layer and a third gate layer stacked above the fourth gate layer for the third thin film transistor (TFT under PX2).
However, Ka discloses an organic light emitting diode display panel (see Ka, FIG. 8), comprising an insulating layer (195, ¶ [0058]) and a gate layer (175, ¶ [0058]) stacked above another gate layer (170, ¶ [0058]) for a thin film transistor (210+230+130+170+175, FIG. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a seventh insulating layer and a third gate layer stacked above the fourth gate layer of Kim in view of Osawa for the third thin film transistor, as taught by Ka, in order to provide better electrostatic control over the channel.

Regarding claim 16, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 15.
Kim is silent regarding that the first gate layer (322 under PX3) and the second gate layer (322 under PX4) are disposed at different layers.
However, Ka discloses an organic light emitting diode display panel (see Ka, FIG. 8), comprising a gate layer (175, ¶ [0058]) stacked above another gate layer (170, ¶ [0058]) for a thin film transistor (210+230+130+170+175, FIG. 8).
.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG-Pub No. 2014/0361262 A1, hereinafter, “Kim”) in view of Osawa et al. (US PG-Pub No.: 2015/0055051 A1, hereinafter, “Osawa”) and Ka et al. (US PG-Pub No.: 2020/0058725 A1, hereinafter, “Ka”), as applied to claims 4 and 13 above, and further in view of Cho et al. (US PG-Pub No.: 2016/0111482 A1, hereinafter, “Cho”).
Regarding claim 5, Kim in view of Osawa and Ka discloses the flexible organic light emitting diode display panel according to claim 4, further including an organic planarization layer (315; Kim, ¶ [0044]), an anode (431, ¶ [0045]), a pixel defining layer (416, FIG. 4), which are stacked and disposed on the third source and the third drain (323 under PX2), wherein the organic planarization layer (315) covers the third source and the third drain (323 under PX2, FIG. 4).
Kim in view of Osawa and Ka is silent regarding a spacer stacked with the pixel defining layer (416).
Cho, however, discloses an organic light emitting diode display panel (see, FIG. 6), comprising a spacer (300, FIG. 6) stacked with a pixel defining layer (200, FIG. 6).


Regarding claim 14, Kim in view of Osawa and Ka discloses the flexible organic light emitting diode display panel according to claim 13, further including an organic planarization layer (315; Kim, ¶ [0044]), an anode (431, ¶ [0045]), a pixel defining layer (416, FIG. 4), which are stacked and disposed on the third source and the third drain (323 under PX2), wherein the organic planarization layer (315) covers the third source and the third drain (323 under PX2, FIG. 4).
Kim in view of Osawa and Ka is silent regarding a spacer stacked with the pixel defining layer (416).
Cho, however, discloses an organic light emitting diode display panel (see, FIG. 6), comprising a spacer (300, FIG. 6) stacked with a pixel defining layer (200, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a spacer stacked with the pixel defining layer of Kim in view of Osawa and Ka, in order to further reduce the cross-talk among pixels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892